 Case 2:19-cv-00236 Document 718 Filed 01/12/21 Page 1 of 3 PageID #: 7956



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


DON BLANKENSHIP,

          Plaintiff,

v.                                        Civil Action No. 2:19-cv-00236

FOX NEWS NETWORK, LLC et al.,

          Defendants.


                                  ORDER


          Pending is a motion by Defendant Fox News Network,

LLC (“Fox News”) to excuse the appearance of local counsel at

depositions, filed on January 11, 2021 (ECF No. 717).


          Counsel for Fox News note that statements of visiting

attorneys and designations of local counsel have been filed in

this matter, see ECF No. 161; ECF No. 445; ECF No. 676, and

state that the non-attendance of local counsel is appropriate in

light of the attendance of the visiting attorneys, the

scheduling difficulties arising from the numerous parties

involved in the case, and the risks posed by the COVID-19

pandemic, see ECF No. 717.


          Counsel also notes that the court previously granted

similar motions by other parties without waiting for responses.
 Case 2:19-cv-00236 Document 718 Filed 01/12/21 Page 2 of 3 PageID #: 7957



See ECF No. 657; ECF No. 671; ECF No. 675.         The court observes

that, in these previous motions, the movants indicated that they

had communicated with other parties regarding relief sought and

had received no indication of objection.        See EFC No. 648; ECF

No. 669; ECF No. 673.     The fact that the movants conferred with

the other parties and received no objection formed part of the

basis for the court’s decision to grant the motions without

awaiting responses, see ECF No. 657; ECF No. 671; ECF No. 675,

and conferring with other parties before submitting a motion of

this nature (not to mention any other non-dispositive motion)

remains best practice if a movant hopes to secure a favorable

decision from the court without awaiting a response.

Nevertheless, because the court has granted nearly identical

motions in the past and discerns no possible valid objection,

the court sees no need to await responses to the current motion.


             The court finds, pursuant to LR Civ P 83.6, that the

attendance of Fox News’s local counsel at these proceedings

should be excused and that the visiting attorneys may continue

to appear.    Accordingly, it is ORDERED that the motion to excuse

the appearance of local counsel at depositions (ECF No. 717) be,

and hereby it is, granted.




                                    2
 Case 2:19-cv-00236 Document 718 Filed 01/12/21 Page 3 of 3 PageID #: 7958



          The Clerk is directed to transmit copies of this order

to all counsel of record and to any unrepresented parties.


                                        ENTER: January 12, 2021




                                    3
